Citation Nr: 0830837	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  06-25 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for bilateral shaking of 
the arms, to include as secondary to herbicide exposure.

2.	Entitlement to service connection for bilateral shaking of 
the legs, to include as secondary to herbicide exposure.

3.	Entitlement to service connection for bilateral arthritis 
of the hands.

4.	Entitlement to service connection for bilateral arthritis 
of the feet.

5.	Entitlement to service connection for a chronic skin rash, 
to include as secondary to herbicide exposure.

6.	Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to service-connected 
post-traumatic stress disorder (PTSD).

7.	Entitlement to service connection for chronic 
hypertension, to include as secondary to service-connected 
PTSD.

8.	Entitlement to an initial evaluation in excess of 30 
percent for PTSD.

9.	Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).

10.	Entitlement to an effective 
date prior to November 14, 2005, for the grant of service 
connection for GERD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to June 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March, April and September 2006 and February 
2007 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.	There is no competent medical evidence to indicate the 
veteran is diagnosed with a disorder resulting in 
bilateral shaking of the arms.

2.	There is no competent medical evidence to indicate the 
veteran is diagnosed with a disorder resulting in 
bilateral shaking of the legs.

3.	Bilateral arthritis of the hands was not manifested in 
active service or within one year of service discharge, 
and any current arthritis of the hands is not otherwise 
etiologically related to such service.

4.	Bilateral arthritis of the feet was not manifested in 
active service or within one year of service discharge, 
and any current arthritis of the feet is not otherwise 
etiologically related to such service.

5.	A chronic skin rash was not manifested in active service, 
and any current chronic skin rash is not otherwise 
etiologically related to such service, to include in-
service exposure to herbicides.

6.	Irritable bowel syndrome was not manifested in active 
service, and any current irritable bowel syndrome is not 
otherwise etiologically related to such service or to 
service-connected PTSD.

7.	Chronic hypertension was not manifested in active service 
or within one year of service discharge, and any current 
chronic hypertension is not otherwise etiologically 
related to such service or to service-connected PTSD.

8.	PTSD is manifested by no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as mild irritability, anxiety, 
chronic sleep impairment and restricted affect with a 
Global Assessment of Functioning (GAF) score of 58.

9.	GERD is manifested by pyrosis associated with acid reflux 
and some heartburn without related substernal, arm or 
shoulder pain or considerable or severe impairment of 
health.

10.	Neither a formal nor informal claim of entitlement to 
service connection for GERD was received prior to November 
14, 2005.


CONCLUSIONS OF LAW

1.	Bilateral shaking of the arms was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.	Bilateral shaking of the legs was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.	Bilateral arthritis of the hands was not incurred in or 
aggravated by active duty service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.	Bilateral arthritis of the feet was not incurred in or 
aggravated by active duty service and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.	A chronic skin rash was not incurred in or aggravated by 
active duty service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2007).

6.	Irritable bowel syndrome was not incurred in or aggravated 
by active duty service and was not proximately caused or 
aggravated by the veteran's service-connected PTSD.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).

7.	Chronic hypertension was not incurred in or aggravated by 
active duty service, service connection may not be 
presumed, nor was it proximately caused or aggravated by 
the veteran's service-connected PTSD.  38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310 (2007).

8.	The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2007).

9.	The criteria for an initial evaluation in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 
7346 (2007).

10.	The criteria for an effective date prior to November 14, 
2005, for the grant of service connection for GERD have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decisions.  The RO's 
November 2005 notice letter advised the veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the Court distinguished claims 
for increased compensation of an already service-connected 
disability from those regarding the initial-disability-rating 
element of a service connection claim.  In addition, the 
Court has previously held that, when the rating decision that 
is the basis of the appeal was for service connection for the 
claimed disability, once a decision awarding service 
connection, a disability rating and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Sutton v. Nicholson, 20 Vet. 
App. 419, 426-427 (2006) (citing Dingess, supra).  As such, 
in the instant case, a discussion of whether sufficient 
notice has been provided for an increased compensation claim 
is not necessary because this is an initial rating claim and 
the Court articulated that the Vazquez-Flores notice 
requirements apply to a claim for increase and not an initial 
rating claim.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
Post-service VA and private treatment records and reports 
have also been obtained.  The appellant has not identified 
any additional records that should be obtained prior to a 
decision.  Therefore, VA's duty to further assist the veteran 
in locating additional records has been satisfied.  The 
veteran was afforded VA examinations for his PTSD, GERD, 
irritable bowel syndrome and hypertension.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's service connection claims for shaking of the arms 
and legs, arthritis of the hands and feet and a chronic skin 
rash, and the Board notes that the evidence of record does 
not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2007).  VA has 
a duty to provide a VA examination when the record lacks 
evidence to decide the veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease. Id.; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In the present case, there is nothing 
in the record, other than the veteran's own lay statements, 
that he suffers from a disorder resulting in shaking of the 
arms and legs.  Furthermore, there is no competent medical 
opinion suggesting a link between the veteran's current 
arthritis and skin rash and his active service.  As he is not 
competent to provide evidence of a diagnosis or etiology of a 
condition, the record is silent for a current disability 
resulting in shaking of the arms and legs and a nexus between 
current arthritis and skin rash and active service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has not satisfied all the elements of McLendon; therefore, VA 
is not required to provide him with a VA examination in 
conjunction with his claims.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the veteran. 

In addition, certain chronic disabilities, including 
arthritis and chronic hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 C.F.R. §§ 
3.307, 3.309(a).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Bilateral Shaking of the Arms and Legs

The veteran asserts entitlement to service connection for 
bilateral shaking of the arms and legs.  Specifically, he 
claims that he has suffered from these symptoms since 
separation from active service, and asserts these conditions 
are due to in-service exposure to herbicides.

The Board notes that there is no competent medical evidence 
of record to indicate the veteran has been diagnosed with a 
disability resulting in shaking of the arms and legs.  
Without a current diagnosis of a disability, the Board cannot 
grant service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).  In sum, the Board finds that the preponderance 
of the medical evidence indicates that the veteran does not 
suffer from a disability resulting in shaking of the arms and 
legs.
 
The Board acknowledges the veteran himself claims he suffers 
a disability causing shaking of the arms and legs as a result 
of in-service herbicide exposure.  However, the Board notes 
that as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of heart 
disease, as this is a matter requiring considerable medical 
expertise.  See Espiritu, supra.  Consequently, his lay 
assertions of medical diagnosis or etiology on this matter 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

Bilateral Arthritis of the Hands and Feet

The veteran contends that his currently diagnosed arthritis 
of the hands and feet is etiologically related to his active 
service. Specifically, he asserts that he was diagnosed with 
arthritis of the hands and feet while in service, and has 
lived with the disorder ever since. 

While the evidence reveals that the veteran currently suffers 
from arthritis, the competent, probative evidence of record 
does not etiologically link the veteran's current disability 
to his service or any incident or disorder incurred therein.  
With regards to direct service connection, service medical 
records are absent complaints, findings or diagnoses of any 
disorders of the hands and feet during service.  In addition, 
during the May 1970 clinical examination for separation from 
service no indication of a musculoskeletal disorder was 
noted.  Thus, there is no medical evidence that shows the 
veteran suffered from arthritis of the hands and feet during 
service.

When a disorder is first diagnosed after service, service 
connection is warranted for that condition if the competent 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  In this case, the 
veteran has a current diagnosis of arthritis.  The remaining 
question, therefore, is whether there is medical evidence of 
a relationship between the current disability and military 
service.

In the instant case, the veteran has not produced a competent 
medical opinion establishing an etiological link between his 
current arthritis and an event or occurrence in service.  The 
Board acknowledges that the veteran himself has claimed his 
currently diagnosed arthritis of the hands and feet arises 
from his active service.   However, as noted above, as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  See Lathan, 
supra.

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
first competent evidence of record of a diagnosis of 
arthritis is in February 2006.  This is more than 35 years 
since the veteran separated from service; this significant 
lapse in time between the active service and the first 
evidence of a disorder of the cervical spine weighs against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Finally, certain chronic diseases, including arthritis, may 
be presumed to have occurred in service if manifested to a 
degree of 10 percent within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309(a).  However, there is no medical 
evidence of arthritis until February 2006, over 35 years 
after discharge from active service.  Therefore, the 
presumption of service connection does not apply in this 
case.

In sum, there is no competent medical evidence included in 
the record to support the veteran's assertion that his 
currently diagnosed arthritis of the hands and feet is 
etiologically related to his active service.  The normal 
medical findings at the time of separation from service, as 
well as the absence of any medical records of a diagnosis or 
treatment for many years after service, is also probative 
evidence against the claim for direct service connection.  In 
addition, the facts of this case do not warrant presumptive 
service connection for the veteran's arthritis, because this 
condition did not manifest to a degree of 10 percent within 
one year of his discharge from active service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
arthritis of the hands and feet, and the benefit of the doubt 
rule does not apply. See 38 U.S.C.A. § 5107 (West 2002).

Chronic Skin Rash

The veteran maintains that his current chronic skin rash, 
diagnosed as eczema and contact dermatitis, is the direct 
result of his active service. Specifically, he asserts that 
this disorder the result of in-service herbicide exposure, in 
particular Agent Orange.

Without addressing whether or not the veteran was actually 
exposed to herbicides while on active duty, the Board notes 
that presumptive service connection is not warranted for the 
veteran's claim of entitlement to service connection for a 
chronic skin rash as this disability is not one of the 
diseases listed in 38 C.F.R. § 3.309(e) (2007) that qualifies 
for presumptive service connection.  See also 38 U.S.C.A. § 
1116(a); 38 C.F.R. § 3.307(a)(6).  Furthermore, the veteran 
has not presented the Board with any competent medical 
opinion, scientific, or competent medical evidence linking 
eczema or contact dermatitis to herbicide exposure.  
Therefore, the Board concludes that, regardless of whether 
the veteran was actually exposed to herbicides in service, 
the preponderance of the evidence is against service 
connection as secondary to herbicide exposure.  See Combee v. 
Brown, 34 F.3d 1039, 1040 (Fed. Cir. 1994).  See also Notice, 
59 Fed. Reg. 341-346 (1994); 61 Fed. Reg. 41,442, 41,449 and 
57,586, 57,589 (1996) (the Secretary of VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted).

As the veteran's claim of service connection for a chronic 
skin rash as secondary to herbicide exposure fails, the Board 
will consider whether the evidence demonstrates that the 
veteran has a chronic skin rash that was incurred during 
service or is otherwise related to service.  See Combee, 
supra.  To this extent, the Board finds that a preponderance 
of the evidence is against the veteran's claim, and the claim 
of service connection for a chronic skin rash must be denied.

Service medical records are silent to any complaints of, or 
treatment for, a skin disorder in service.  In this regard, a 
May 1970 separation examination indicates a normal skin 
clinical evaluation at discharge from active service.  As 
such, the Board finds that the veteran did not suffer from a 
skin disorder, to include a chronic skin rash, from active 
service.

Regarding continuity of symptomatology, the Board observes 
that private treatment records indicate the veteran suffered 
a chronic skin rash as early as June 1992, over twenty years 
after separation from active service.  This significant lapse 
in time between the active service and the first evidence of 
a chronic skin rash weighs against the veteran's claim.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).

In sum, the Board finds that there is no evidence of a 
chronic skin rash in service. The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the veteran's current 
disorder and his active service.  The preponderance of the 
evidence is against this aspect of the veteran's claim.  The 
veteran has produced no competent medical evidence or 
competent medical opinion in support of his claim that his 
present eczema and contact dermatitis is related to active 
service.  The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service, is also probative evidence against the claim 
for direct service connection.  In addition, service 
connection may not be presumed as due to herbicide exposure 
as neither eczema nor contact dermatitis are a disorder 
listed in 38 C.F.R. § 3.309(e).

The Board acknowledges that the veteran himself has claimed 
his currently diagnosed chronic skin rash arises from his in-
service exposure to herbicides.  However, the Board notes 
that as a layman, the veteran has no competence to give a 
medical opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a chronic skin rash and the benefit of the doubt rule does 
not apply. See 38 U.S.C.A. § 5107 (West 2002).

Irritable Bowel Syndrome and Chronic Hypertension

The veteran contends he is entitled to service connection for 
irritable bowel syndrome and chronic hypertension either as 
directly related to active service or as secondary to 
service-connected PTSD.  While the evidence of record 
indicates a current diagnosis of irritable bowel syndrome and 
chronic hypertension, the competent, probative evidence of 
record does not etiologically link the current disorders with 
the veteran's active service or to his service-connected 
PTSD.

With regard to direct service connection, service medical 
records are absent complaints, findings or diagnoses of any 
gastrointestinal disorders or chronic hypertension.  In 
addition, during the clinical examination for separation from 
service in May 1970, the veteran's abdomen and viscera and 
vascular system were evaluated as normal, and no indication 
of a chronic disorder was noted.  Thus, there is no medical 
evidence that shows the veteran suffered from irritable bowel 
syndrome or any hypertension during active service. 

In addition, there is no evidence of continuity of 
symptomology since active service in the present case.  The 
evidence of record indicates that the veteran first 
experienced symptoms of diarrhea and gas in the late 1970s 
and was first diagnosed with hypertension in April 1993.  
This significant lapse in time between the active service and 
the first evidence of irritable bowel syndrome and 
hypertension constitutes negative evidence weighing against 
the veteran's claim.  The Board may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the malady at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 
284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).  This onset 
is many years after service for both conditions.  Finally, as 
chronic hypertension did not manifest to a compensable degree 
within one year of service discharge, service connection may 
not be presumed.  See 38 C.F.R. §§ 3.307, 3.309. 

With respect to secondary service connection, the veteran 
contends that his irritable bowel syndrome and chronic 
hypertension were proximately caused by his service-connected 
PTSD.  Alternatively, he argues that these disorders have 
been aggravated by his service-connected PTSD.  However, the 
record does not contain competent medical evidence or a 
competent medical opinion establishing an etiological link 
between irritable bowel syndrome or hypertension and the 
veteran's service-connected PTSD.  In addition, there is no 
competent evidence of record that the veteran's PTSD has 
caused these conditions to increase in severity beyond their 
natural progression.  

The veteran was provided VA examinations in July 2006 and 
January and February 2007 to determine if his irritable bowel 
syndrome or chronic hypertension is etiologically related to 
his service-connected PTSD.  After a review of the veteran's 
medical history and a physical examination, the July 2006 VA 
examiner found it less likely than not that the veteran's 
current irritable bowel syndrome and hypertension are due to 
or aggravated by service-connected PTSD.  Furthermore, the 
January 2007 VA examiner opined that hypertension and 
irritable bowel syndrome "are not caused by post-traumatic 
stress disorder."  The January 2007 VA examiner based this 
opinion on an extensive review of relevant medical 
literature.  Finally, the February 2007 VA examiner opined 
that there is no evidence of aggravation of the veteran's 
hypertension or irritable bowel syndrome by the veteran's 
PTSD.  As such, the competent evidence of record indicates 
the veteran does not suffer from irritable bowel syndrome or 
chronic hypertension that is proximately due to or aggravated 
by his PTSD.

The Board acknowledges that the veteran submitted several 
articles from the internet suggesting a relationship between 
PTSD and a number of health issues.  While Board acknowledges 
the submitted articles address the subject matter asserted in 
the veteran's claim, the Board finds that they are not 
probative evidence upon which service connection may be 
granted.  In this regard, the Board observes that the veteran 
has not alleged that he participated in the research studies 
cited in the articles.  In addition, as noted above, the 
veteran was provided VA examinations in July 2006 and January 
and February 2007.  The VA examiners specifically reviewed 
the veteran's medical history and also relevant medical 
literature, including the articles submitted by the veteran, 
and reached the conclusion that the veteran's disorders are 
not caused or aggravated by PTSD.  As such, the Board finds 
the July 2006 and January and February 2007 VA examination 
reports to be of more probative weight than the internet 
articles submitted by the veteran.

The Board also acknowledges that the veteran himself has 
claimed his current irritable bowel syndrome and chronic 
hypertension are the result of or have been aggravated by his 
service-connected PTSD.  However, the Board again notes that 
as a layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan, supra.

In sum, there is no competent medical evidence included in 
the record to support the veteran's assertion that his 
service-connected PTSD is the proximate cause of or has 
aggravated his currently diagnosed irritable bowel syndrome 
and chronic hypertension.  VA examiners have opined that 
these conditions are not related to the veteran's PTSD.  The 
normal medical findings at the time of separation from 
service, as well as the absence of a diagnosis or treatment 
for many years after service, is probative evidence against 
the claim for direct service connection.  

Accordingly, the Board concludes that the preponderance of  
the evidence is against the claim for service connection for 
irritable bowel syndrome and chronic hypertension, and the 
benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 
5107 (West 2002).

II.	Increased Initial Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Post-Traumatic Stress Disorder

The veteran is currently assigned a 30 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  Under this diagnostic code, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran does not meet the criteria for an evaluation in 
excess of 30 percent for PTSD at any time during the appeal 
period.  An April 2006 VA examination report indicate that 
the veteran's PTSD is characterized by a mild irritability, 
anxiety, chronic sleep impairment and restricted affect.  
Additionally, these records indicate that the veteran reports 
feeling uncomfortable in some social situations.  As will be 
discussed in more detail below, such symptoms indicate some 
occupational and social impairment; however, they do not 
warrant a disability rating in excess of 30 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the veteran's symptomatology more closely approximates a 
50 percent evaluation or higher.  In this regard, the Board 
notes that the April 2006 VA examination report notes the 
veteran does not suffer from panic attacks or flashbacks.  In 
addition, the April 2006 VA examination report expressly 
notes the veteran does not suffer from obsessional rituals 
that would interfere with routine daily activities, which 
would be congruent with a higher evaluation.

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene and impaired thought 
and judgment.  In this regard, the April 2006 VA examination 
report notes the veteran appeared clean, neatly groomed and 
casually dressed.  In addition, the VA examination report 
notes the veteran exhibited a logical, goal-directed and 
relevant though process.  

With regard to the veteran's ability to establish and 
maintain personal relationships, the Board notes that the 
veteran has indicated he avoids social situations.  In this 
regard, a February 2005 statement from the veteran indicates 
he has a difficult time expressing and sharing feelings and 
is "a little short with people at times."  However, the 
veteran's records demonstrate that he has been married for 39 
years.  In addition, the April 2006 VA examination report 
notes that the veteran attends church on a weekly basis and 
serves as an Elder.  Thus, the Board concludes that, although 
the veteran may have some relationship and social 
difficulties, particularly with society in general, he is 
capable of maintaining successful relationships.  

With regards to effective work relationships, the Board 
observes that the veteran has been employed in the insurance 
sector for 35 years.  Furthermore, the April 2006 VA 
examination report notes the veteran has been employed with 
the same company since 1999.  As such, the Board finds the 
veteran is capable of maintaining successful work 
relationships.

In addition, the evidence of record also indicates that the 
veteran has an intact short- and long-term memory, is able to 
understand complex commands and does not meet the majority of 
the criteria for higher evaluations.  The Board acknowledges 
the veteran has reported occasional suicidal ideation (See 
February 2005 affidavit).  However, with regards to suicidal 
ideation, the April 2006 VA examination report notes the 
veteran denied suicidal thoughts, ideation, plans or intent.  
Thus, although the Board finds that the veteran exhibits some 
symptoms associated with a higher evaluation, it concludes 
that the veteran's overall disability picture continues to 
most closely approximate that contemplated by a 30 percent 
evaluation.

Also of record is the veteran's Global Assessment of 
Functioning (GAF) score.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The record includes only one GAF score, assigned as 58 by the 
April 2006 VA examiner.  GAF scores ranging between 51 and 60 
indicate moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers or co-workers).  

The Board recognizes that the veteran's GAF score indicates 
he suffers from some moderate PTSD symptoms.  However, the 
Board again notes that GAF scores are just one component of 
the veteran's disability picture, and that it does not have a 
"formula" that it follows in assigning evaluations.  
Rather, the Board considers the veteran's entire disability 
picture, including GAF scores.  Furthermore, the Board need 
not accept a GAF score as probative.  See Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (it is the responsibility of the Board to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same).  As such, in viewing the evidence of record in its 
entirety, the Board finds that the veteran's overall 
disability picture continues to most closely approximate that 
contemplated by a 30 percent evaluation.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule, 
including statements from the veteran and his spouse.  
Although the veteran and his wife are competent to provide 
evidence regarding symptomatology, they are not competent to 
provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu, supra.

In sum, the evidence of record demonstrates that the veteran 
successfully maintains a relationship with his wife and 
family, as well as long-term gainful employment.  Although 
the veteran reports anxiety and occasional suicidal thoughts, 
there is no evidence of any physical outbursts, nor does he 
report a lack of self-control with respect to anger.  The 
record also demonstrates that he is able to function 
independently, and has no delusions, panic attacks or 
obsessional rituals.  He does, however, exhibit a depressed 
mood and chronic sleep impairment.

Overall, the Board concludes that the evidence discussed 
above supports no more than a 30 percent rating.  The Board 
acknowledges that the evidence of record demonstrates that 
the veteran has some moderate symptoms such as difficulty 
establishing and maintaining effective social relationships 
and occasional suicidal thoughts, but his overall disability 
picture does not warrant a higher rating in excess of 30 
percent.  In reaching its decision, the Board considered the 
benefit-of-the-doubt rule.  However, the preponderance of the 
evidence is against an evaluation higher than 30 percent, and 
therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Gastroesophageal Reflux Disease (GERD)

The veteran's GERD is currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2007).  Under Diagnostic Code 7346, a 10 percent rating is 
assigned when the disease exhibits two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent rating is assigned for persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is assigned for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health. 38 C.F.R. § 4.114.

On VA examination in July 2006 and February 2007, the veteran 
reported symptoms of pyrosis associated with acid reflux, and 
stated that he experienced such episodes several times per 
day.  The veteran reported a remote history of vomiting that 
has subsided, as well as a remote history of dysphagia that 
he current experiences extremely rarely.  The veteran denied 
esophageal pain, hematosis, melena, and weight change at both 
VA examinations. There is no indication of associated 
substernal, arm or shoulder pain in either VA examination 
report.  Furthermore, there is no evidence of record to 
indicate the veteran has sought treatment for such symptoms 
related to his currently diagnosed GERD.

Based on the evidence discussed above, the Board finds the 
veteran's service-connected GERD is appropriately rated at 10 
percent.  A higher disability rating is not warranted because 
although the veteran reports recurrent epigastric pain, there 
is no evidence of dysphagia, pyrosis, and regurgitation with 
accompanying substernal or arm or shoulder pain that is 
productive of considerable impairment of health. Furthermore, 
although the evidence of record shows that the veteran has 
reported remote symptoms of pain and vomiting, there is no 
evidence of material weight loss and hematemesis or melena 
with moderate anemia, or other symptoms productive of the 
severe impairment of health.  

Accordingly, a preponderance of the evidence is against an 
initial evaluation greater than 10 percent for service-
connected GERD, and the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III.	Effective Date Prior to November 14, 2005, for GERD

The veteran is service-connected for GERD, evaluated as 10 
percent disabling, effective November 14, 2005.  He contends 
that he is entitled to an effective date of February 24, 
2005, for his GERD because he filed an informal claim on this 
date.  The veteran asserts that the RO conceded such a claim 
was filed because it listed as "evidence" an "[informal] 
claim and affidavit received February 24, 2005," in both the 
February 2007 rating decision, which granted service 
connection for GERD, and the March 2007 statement of the 
case.
 
Under 38 C.F.R. § 3.400(b)(2)(i) (2007), the effective date 
for a grant of compensation, to include direct service 
connection, will be the day following separation from active 
service, or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).  Unless specifically 
provided, the effective date will be assigned on the basis of 
the facts as found.  38 C.F.R. § 3.400(a) (2007).

A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2007).

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that 
November 14, 2005, is the correct date for the grant of 
service connection for GERD.  In this regard, the Board 
observes that this date is the earliest date at which the 
veteran filed a claim, formal or informal, for GERD.  While 
the record does include an informal claim in the form of an 
affidavit received February 24, 2005, the affidavit only 
discusses stressors supporting the veteran's claim of PTSD, 
and does not mention GERD.  Thus, the first, and only, claim 
of service connection for GERD was received by VA on November 
14, 2005.  Furthermore, since such claim was filed 
approximately twenty-five years after service separation, the 
earliest effective date possible is the date of receipt of 
the claim.  See 38 C.F.R. § 3.400.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
prior to November 14, 2005, for GERD.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral shaking of the arms is 
denied.

Service connection for bilateral shaking of the legs is 
denied.

Service connection for bilateral arthritis of the hands is 
denied.

Service connection for bilateral arthritis of the feet is 
denied.

Service connection for a chronic skin rash is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for chronic hypertension is denied.

An initial evaluation in excess of 30 percent for PTSD is 
denied.

An initial evaluation in excess of 10 percent for GERD is 
denied.

An effective date prior to November 14, 2005, for the grant 
of service connection for GERD is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


